ALLOWANCE
Claims 1-4, 6-19, and 21 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claims 1, 9, and 15:
The prior art of record broadly discloses a method for a user entering text into an input field; displaying tag suggestions to the user that includes a tag type and a tag name; color coding the tag types; and the ability to create new tag groups and assign a color to it.
However, the prior art of record does not explicitly the user providing an input into the text input field which causes a new tag corresponding to the input to be created, and assigning a tag type by selecting a color associated with that tag type.  Specifically, TagSpaces teaches creating new groups of tag and assigning colors to the groups.  Moreover, Balasubramhanya teaches hierarchical tag type which are assigned different colors. In addition, Dellinger (US 2018/03734115 A1) and Jarroush (US 2016/0378718 A1) also teach creating new tags and assigning a color to the tags and also assigning tags to specific tag types. (Dellinger: ¶[0177] and Jarroush: ¶[0205])  However, Dellinger and Jarroush also do not teach assigning a tag type to a new tag by the user selecting a color associated with that tag type after the user provides an input into the text input field which causes a new tag corresponding to the input to be created.  Thus, the prior art fails to disclose or suggest the above-emphasized limitations recited in the independent claims, particularly in the combination of steps/features required by claim 1 (and similarly, independent claims 9 and 15).  Therefore, for reasons discussed above, it is concluded that the claimed subject matter, when considered as a whole, is allowable over the prior art of record.


Therefore, the above limitations, in the specific combinations as recited in the independent claims 1, 9, and 15, define patent ability of the claims over the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALEKSEY OLSHANNIKOV/
Primary Examiner, Art Unit 2145